EXHIBIT 10.80

NEWS RELEASE for June 11, 2008



Contact:
Allen & Caron
Tekoil & Gas Corporation
 
Michael Mason (investors)
Mark Western, Chairman & CEO
 
212-691-8087
281-364-6950
 
michaelm@allencaron.com
mwestern@tekoil.com

 
TEKOIL & GAS CORPORATION FILES FOR CHAPTER 11 PROTECTION

 
THE WOODLANDS, TX (June 11, 2008) … Tekoil & Gas Corporation (OTCBB: TKGN)
announced today that it had filed for protection under Chapter 11. Mark Western,
Chairman of the Board and Chief Executive Officer stated that "the chapter 11
filing will allow Tekoil to restructure its debt and move forward on plans to
rework and develop assets which should in the long term benefit Tekoil, its
creditors and shareholders."
 
The filing of a Chapter 11 petition triggers the automatic stay, which is a
statutory injunction enacted as part of the Bankruptcy Code by Congress to
preserve assets of a company filing for bankruptcy. Tekoil's chapter 11 petition
halted efforts by an affiliate of Goldman Sachs to foreclose on Tekoil's
majority interest in Tekoil Gulf Coast LLC, which owns offshore leases in the
Gulf of Mexico. Tekoil is currently operating the producing wells on those
leases. Tekoil has been pursuing investment partners over the past two months
and believes the filing of the chapter 11 petition, and the breathing spell
which Congress intended for companies filing for chapter 11, will ultimately
facilitate its efforts to obtain investment capital and allow Tekoil to move
forward on its proposed program to rework a number of wells in the Gulf of
Mexico. Tekoil is traded on the OTCBB and its symbol is TKGN.
 
Tekoil is including the following cautionary statement in this release to make
applicable and take advantage of the safe harbor provisions of the Private
Securities Litigation Reform Act of 1995 for any forward-looking statements made
by, or on behalf of, Tekoil. Forward-looking statements include statements
concerning plans, objectives, goals, projections, strategies, future events or
performance, and underlying assumptions and other statements, which are other
than statements of historical facts. From time to time, Tekoil may publish or
otherwise make available forward-looking statements of this nature. All such
subsequent forward-looking statements, whether written or oral and whether made
by or on behalf of Tekoil, are also expressly qualified by these cautionary
statements. Certain statements contained herein, and those which are identified
by the use of the words "anticipates", "estimates", "expects", "intends",
"plans", "predicts", "projects", and similar expressions, are "forward-looking"
statements as defined in the Private Securities Litigation Reform Act of 1995
and accordingly involve risks and uncertainties which could cause actual results
or outcomes to differ materially from those expressed in the forward-looking
statements. The forward-looking statements contained herein are based on various
assumptions, many of which are based, in turn, upon further assumptions.
Tekoil's expectations, beliefs and projections are expressed in good faith and
are believed by Tekoil to have a reasonable basis, including, without
limitation, management’s examination of historical operating trends, data
contained in Tekoil's records and other data available from third parties, but
there can be no assurance that management’s expectations, beliefs or projections
will result or be achieved or accomplished.
 

--------------------------------------------------------------------------------


 
About Tekoil & Gas Corporation


 Houston-based Tekoil & Gas Corporation is a technology-driven company focused
on the development, acquisition, stimulation, rehabilitation and asset
improvement of small to medium-sized oil and gas fields. The combination of
energy fuel reserves and advanced yield technologies are anticipated to generate
value for Tekoil and its stakeholders, as the company targets above average
growth in the 21st century energy sector. Additional news and information will
be made available on the Tekoil website at www.tekoil.com and through further
press releases.


Forward Looking Statements


This news release may contain certain forward-looking statements, including
declarations regarding Tekoil and its subsidiaries' expectations, intentions,
strategies and beliefs regarding the future within the meaning of Section 27A of
the Securities Act of 1933 and Section 21E of the Securities Exchange Act of
1934. All statements contained herein are based upon information available to
Tekoil management as at the date hereof, and actual results may vary based upon
future events, both within and without the control of Tekoil management,
including risks and uncertainties that could cause actual results to differ
materially including, among other things, the impact that acquisitions may have
on the company and its capital structure, exploration results, market
conditions, oil and gas price volatility, uncertainties inherent in oil and gas
production operations and estimating reserves, unexpected future capital
expenditure requirements, competition, governmental regulations and other
factors, some of which are set forth in Part I, Item 2, of Tekoil's registration
statement on Form 10-SB.



--------------------------------------------------------------------------------

